t c memo united_states tax_court samuel s lee petitioner v commissioner of internal revenue respondent docket no 2635-o1l filed date samuel s lee pro_se thomas r mackinson for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6330 to review respondent’s determination as to a proposed levy to collect federal income taxes for and we ' section references are to applicable versions of the internal_revenue_code - decide herein whether respondent may proceed with the proposed levy we hold he may findings_of_fact most facts were stipulated we incorporate by this reference the parties’ stipulation of facts and the accompanying exhibits we find those facts accordingly petitioner resided in california when the petition commencing this proceeding was filed petitioner failed to file timely and federal_income_tax returns respondent prepared substitute returns for those years and on date assessed tax additions to tax and interest on date petitioner and his wife filed joint and federal_income_tax returns contemporaneously therewith they also filed a joint federal_income_tax return claiming a refund of dollar_figure for federal_income_tax withheld by one or more employers respondent accepted all three returns and abated the prior assessments for and on date the commissioner mailed a letter to petitioner and his wife requesting documentation such as a form_w-2 wage and tax statement or a copy of an earnings statement with year-to-date totals that would support their claim that they had federal income taxes withheld for on date the commissioner delivered to petitioner and his wife a similar request for that documentation the commissioner never received that documentation from either petitioner or his wife on date the commissioner acknowledged that petitioner and his wife had overpaid their tax by dollar_figure and credited that amount to their tax the record does not indicate the source of the dollar_figure petitioner continues to claim in this proceeding that his overpayment was dollar_figure - - on date respondent mailed to petitioner notices of deficiency for and the deficiencies were attributable to respondent’s determination that petitioner owed self-employment_tax on the income reported on his returns as to the notice determined that petitioner was liable for a dollar_figure deficiency in income_tax and a dollar_figure addition_to_tax under sec_665l1l a as to the notice determined that petitioner was liable for a dollar_figure deficiency in income_tax and a dollar_figure addition_to_tax under sec_6651l a petitioner received both notices of deficiency but he did not petition the court in response to either notice on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing for taxable years and on or about date petitioner reguested such a hearing and the hearing was held on date during the hearing the appeals officer concluded that petitioner had reasonable_cause for failing to file timely his and returns and agreed to abate the related additions to tax under sec_6651 petitioner also argued during the hearing that his liability for and should be offset by the refund claimed on his return the appeals officer refused to consider this argument on date respondent issued a notice_of_determination to petitioner for and which abated the - additions to tax and sustained the proposed levy to collect the remainder of liability opinion in a proceeding commenced under sec_6330 the court applies a de novo standard to redetermine a taxpayer’s underlying tax_liability when and if at issue and an abuse_of_discretion standard to review certain other administrative determinations of the commissioner 114_tc_604 sec_6330 b provides that a taxpayer’s underlying tax_liability may only be at issue if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability here petitioner received notices of deficiency for and and had opportunity to dispute his liability for those years his underlying tax_liability is therefore not in issue petitioner’s sole argument in this proceeding concerns his right to offset his tax and interest liability for those years with his claimed refund for by way of an order dated date we dismissed petitioner’s allegations with respect to as the credit or refund of any federal_income_tax withheld by his or his wife’s employer for would be time barred under sec_6511 b a as applicable herein petitioner’s credit or refund of tax paid for is limited to the portion of that tax - - paid within the 3-year period immediately preceding the filing of his federal_income_tax return under sec_6513 any federal income taxes withheld by petitioner or his wife’s employer for are considered paid to the commissioner by petitioner or his wife on date see also 116_tc_60 given that petitioner advances no other allegation of error as to respondent’s determination and that the record does not otherwise disprove the determination we sustain respondent’s determination that he may proceed with the proposed levy decision will be entered for respondent
